06/16/2020



                                                                                   Case Number: DA 20-0116




            IN THE SUPREME COURT OF THE STATE OF MONTANA
                     Supreme Court Cause No. DA 20-0116

LINCOLN PROPERTIES, LLC,

              Appellant,
                                            ORDER GRANTING UNOPPOSED
       v.                                      MOTION TO REPLACE

AMERICAN EQUITY EXCHANGE,
INC.,

              Appellee.


      Upon the unopposed motion by Appellee to replace its Motion to Stay the

Notice of Appeal and Remand to the District Court for Further Proceedings

Consistent with Montana Rule of Civil Procedure 58(e) and Montana Rule of

Appellate Procedure 4(1)(a), which was filed with a separate supporting brief on

June 12, 2020,

      IT IS HEREBY ORDERED that Appellee may replace its Motion and Brief

that were filed on June 12, 2020, with a single pleading that complies with

Montana Rule of Appellate Procedure 16(3).




                                                                        Electronically signed by:
                                                                              Mike McGrath
                                                                 Chief Justice, Montana Supreme Court
                                                                              June 16 2020